Citation Nr: 0501043	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial increased rating for 
dermatophytosis and onychomycosis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from 
June 1954 to July 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which granted service connection for dermatophytosis 
and onychomycosis, with an initial rating of 10 percent. 

The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's service-connected skin 
disability, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating skin 
disorders were revised. See 67 Fed. Reg. 49,590 (2002). The 
regulation became effective August 30, 2002 and is codified 
as amended at 38 C.F.R. § 4.118, Diagnostic Code 7806.
 
In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue. If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If applying 
the new provision would not produce retroactive effects, the 
new provision must be applied. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

In this case, the statement of the case sent to the veteran 
in March 2003 included the new rating criteria, but did not 
include a comparison of the new criteria with the old.  For 
this reason, further development of the record is warranted 
prior to final appellate consideration. Additional 
development of the medical evidence is required to respond to 
the changes in the rating criteria. Specifically, the new 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria. 
See Massey v. Brown, 7 Vet. App. 204 (1994). The veteran's 
most recent VA examination was in January 2002. The examiners 
have not commented on the issues addressed in the new rating 
criteria such as the percentage of the entire body and 
exposed areas affected, and whether the veteran is receiving 
therapy from corticosteroids or other immunosuppressive 
drugs. Therefore, the veteran should be afforded a new VA 
examination to determine the nature and severity of his 
current skin disability.

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the veteran for an 
examination to determine the extent of his 
service-connected dermatophytosis and 
onychomycosis disability, characterized as a 
fungal infection of the feet and toes. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder, and 
all associated materials must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folder and all associated materials have, in 
fact, been reviewed. The examiner's report 
must indicate whether the following exist 
and to what extent:

a.	Exudation, exfoliation, crusting, or 
itching on an extensive area.
b.	Constant exudation or itching
c.	Extensive lesions, or marked 
disfigurement.
d.	Ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.
e.	The examiner should also address the 
percentage of the veteran's body as 
well as exposed areas affected by 
this condition and the need for any 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and the 
length of time required for their 
use (less than 6 weeks; 6 weeks or 
more; or constantly) during the past 
12-month period. The presence or 
absence of scarring should be noted, 
and if present, their size. The 
rationale for all opinions must be 
set forth in writing.

2.	When all of the foregoing actions have 
been completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to an 
initial rating in excess of 10 percent for 
dermatophytosis and onychomycosis. If the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




